DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17199557 filed on March 12th, 2021 in which claims 1-15 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 03/12/2021 are acceptable for examination proceedings.

Claim Objections
6.	Claim 11 is objected to because of the following informalities: On lines 2-3, it appears the Applicant intended “wherein a content of the colloidal silica is 3% by mass or more and 10% by mass or more and 10% by mass or less relative to a total mass or the ink” to read “wherein a content of the colloidal silica is 3% by mass or more and 10% by mass or less relative to a total mass or the ink”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-4, 7-9 and 12-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ikoshi et al. (US Pub. Nº 2015/0091973).

10.	Regarding independent claim 1: Ikoshi et al. disclosed an ink for ink jet recording ([0022], line 1), the ink comprising: 
 	Pigment ([0022], line 1); 
 	colloidal silica ([0214], lines 1-2 and [0215], line 1); 
 	amine ([0240], line 3); and 
 	amino acid ([0094], lines 1-6).

11.	Regarding claim 2: Ikoshi et al. disclosed the ink for ink jet recording according to claim 1, wherein an average particle diameter of the colloidal silica is 10 nm to 70 nm ([0222], lines 1-2).

12.	Regarding claim 3: Ikoshi et al. disclosed the ink for ink jet recording according to claim 1, wherein a surface of the colloidal silica is treated with alumina ([0218], lines 1-3).

13.	Regarding claim 4: Ikoshi et al. disclosed the ink for ink jet recording according to claim 1, the ink further comprising unsaturated fatty acid ([0318], lines 1-7).

14.	Regarding claim 7: Ikoshi et al. disclosed the ink for ink jet recording according to claim 1, wherein the amine is triethanolamine or tripropanolamine ([0192], lines 1-2).

15.	Regarding claim 8: Ikoshi et al. disclosed the ink for ink jet recording according to claim 1, the ink further comprising alkali metal hydroxide ([0240], lines 1-4).

16.	Regarding claim 9: Ikoshi et al. disclosed the ink for ink jet recording according to claim 8, wherein the alkali metal hydroxide is potassium hydroxide, sodium hydroxide, or lithium hydroxide ([0240], lines 1-4).

17.	Regarding claim 12: Ikoshi et al. disclosed an ink jet recording apparatus comprising: an ink jet head that ejects the ink for ink jet recording according to claim 1 (See the rejection of claim 1), wherein the ink jet recording apparatus records an image by attaching, to a recording medium ([0015], lines 1-3), the ink ejected from the head while moving the head or the recording medium at a relative speed equal to or higher than 0.5 m/s ([0459], lines 1-3).

18.	Regarding claim 13: Ikoshi et al. disclosed an ink jet recording apparatus comprising: a line head having a region of nozzles formed in an intersecting direction intersecting a transport direction of a recording medium, the region covering a printing region of the recording medium 

19.	Regarding claim 14: Ikoshi et al. disclosed an ink jet recording apparatus comprising: a line head having a region of nozzles formed in an intersecting direction intersecting a transport direction of a recording medium, the region covering a printing region of the recording medium in the intersecting direction ([0365], lines 1-4); and the ink according to claim 1 (See the rejection of claim 1).

20.	Regarding claim 15: Ikoshi et al. disclosed an ink jet recording method comprising: ejecting the ink for ink jet recording according to claim 1 (See the rejection of claim 1) from an ink jet head to a recording medium moving with respect to the ink jet head ([0365], lines 1-4) at a relative speed equal to or higher than 0.5 m/s ([0459], lines 1-3).
 
Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


23.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikoshi et al. (US Pub. Nº 2015/0091973), in view of Nakano (US Pub. Nº 2007/0237911).

24.	Regarding claim 5: Ikoshi et al. disclosed the ink for ink jet recording according to claim 4.
 	Ikoshi et al. are silent about wherein the unsaturated fatty acid is oleic acid or linoleic acid.
 	Nakano disclosed a similar invention with an ink composition for forming an ink-receiving layer ([0009], lines 1-2), comprising a pigment ([0011], lines 1-2), colloidal silica ([0123], line ), amino acid ([0019], line 5), amines ([0055], lines 1-7), and an unsaturated fatty acid, wherein the unsaturated fatty acid is oleic acid or linoleic acid ([0085], lines 1-3 and [0086], lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakano with those of Ikoshi et al. by adding a fatty acid to the ink composition in order to adjust the surface tension of the ink as disclosed by Nakano in paragraph [0085].

25.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikoshi et al. (US Pub. Nº 2015/0091973), in view of Suzuki et al. (US Pub. Nº 2015/0158293).

26.	Regarding claim 6: Ikoshi et al. disclosed the ink for ink jet recording according to claim 1.
 	Ikoshi et al. are silent about the ink further comprising acetylene glycol.
 	Suzuki et al. disclosed a similar invention with an ink composition for inkjet recording ([0051], lines 1-2), comprising a pigment ([0025], lines 1-3), colloidal silica ([0261], lines 1-3), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki et al. with those of Ikoshi et al. by adding acetylene glycol to the ink composition in order to improve the wettability of the recorded surface as disclosed by Suzuki et al. in paragraph [0234].

27.	Regarding claim 10: Ikoshi et al. disclosed the ink for ink jet recording according to claim 1.
 	Ikoshi et al. are silent about wherein the amino acid is trimethylglycine or dimethylglycine.
 	Suzuki et al. disclosed a similar invention with an ink composition for inkjet recording ([0051], lines 1-2), comprising a pigment ([0025], lines 1-3), colloidal silica ([0261], lines 1-3), amines ([0288], lines 1-9 (quaternary amino acids have the same function as amines)), and amino acid ([0025], lines 3-4), wherein the amino acid is trimethylglycine or dimethylglycine ([0288], lines 1-7).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki et al. with those of Ikoshi et al. by using trimethylglycine or dimethylglycine as amino acid in order to reduce production cost by using commercially available products as disclosed by Suzuki et al. in paragraph [0288].

28.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ikoshi et al. (US Pub. Nº 2015/0091973), in view of Imamura et al. (JP Pub. Nº 2013-053175).

29.	Regarding claim 11: Ikoshi et al. disclosed the ink for ink jet recording according to claim 1.

 	Imamura et al. disclosed a similar invention with an ink composition for inkjet recording ([0004], line 1), comprising a pigment ([0003], lines 1-3), amines ([0034], lines 7-9), and amino acid ([0071], lines 1-4), and colloidal silica, wherein a content of the colloidal silica is 3% by mass or more and 10% by mass or more and 10% by mass or less relative to a total mass or the ink ([0104], lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imamura et al. with those of Ikoshi et al. by adding colloidal silica to the ink composition in the amount disclosed in order to prevent deterioration in liquid repellency of the ink jet head as disclosed by Imamura et al. in paragraph [0104].

Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
31.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
32.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
33.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853